Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
September 14, 2007







 
Petition
for Writ of Habeas Corpus Denied and Memorandum Opinion filed September 14,
2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00597-CV
____________
 
IN RE BRIAN CHARLES SMITH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
On August 22, 2007, relator Brian Charles Smith filed a petition for
writ of habeas corpus seeking release from jail.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004); Tex. R. App. P. 52. 
We deny
relator=s petition for writ of habeas corpus.
PER
CURIAM
Petition Denied and Memorandum Opinion filed 
September 14, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Hudson.